Case 19-40189   Doc 6   Filed 03/05/19   Entered 03/05/19 16:52:32   Desc Main
                           Document      Page 1 of 6
Case 19-40189   Doc 6   Filed 03/05/19   Entered 03/05/19 16:52:32   Desc Main
                           Document      Page 2 of 6
Case 19-40189   Doc 6   Filed 03/05/19   Entered 03/05/19 16:52:32   Desc Main
                           Document      Page 3 of 6
Case 19-40189   Doc 6   Filed 03/05/19   Entered 03/05/19 16:52:32   Desc Main
                           Document      Page 4 of 6
Case 19-40189   Doc 6   Filed 03/05/19   Entered 03/05/19 16:52:32   Desc Main
                           Document      Page 5 of 6
Case 19-40189   Doc 6   Filed 03/05/19   Entered 03/05/19 16:52:32   Desc Main
                           Document      Page 6 of 6
